Title: From Thomas Jefferson to William Moultrie, 13 November 1793
From: Jefferson, Thomas
To: Moultrie, William



Sir
Germantown Nov. 13. 1793.

In a letter of the 2d. instant which I have recieved from Mr. Genet, Minister Plenipy. of the republic of France here, is the following paragraph.
‘I have received a charge against two persons of the name of Bouteille and Carvin, as equipping at this time in Charleston a strong vessel, on which they are to embark a number of people whose object is to go and possess themselves of Turtle island, distant from the Cape seven leagues, and there to put to death all the French who shall remain faithful to their country. I pray you to be so good as to inform the Governor of Charleston of this accusation.’
The same line of Conduct being proper for us between parties of the same nation engaged in civil war, as between different nations at war with each other, I have it in charge from the President of the US. to draw your Excellency’s attention to the information above stated, and to express his confidence that you will exert the powers with which you are invested to prevent every preparation of hostilities which shall be attempted to be made and carried on from any part of your state against countries or people with which we are at peace. And I will ask the favor of any information you may be able to give me of the fact above stated, and it’s issue. I have the honor to be with great respect, your Excellency’s most obedt. & most humble servt

Th: Jefferson

